[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-13906                FEBRUARY 14, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________                CLERK

                     D. C. Docket No. 05-20577-CV-CMA

JANE DOE (A.H.),

                                                          Plaintiff-Appellant,

                                     versus

CARNIVAL CORP.,

                                                         Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (February 14, 2006)

Before TJOFLAT, ANDERSON and CARNES, Circuit Judges.

PER CURIAM:

      Jane Doe appeals the district court’s grant of Carnival Corporation’s motion

for summary judgment. On appeal, the only issue is whether or not Appellant’s
complaint was time-barred.

      Appellant alleges that she was sexually assaulted by a Carnival employee

when she took a cruise as a seventeen year-old. Carnival presented evidence that

it sends each ticket holder a contract upon purchase that contains a limitations

period for the filing of suits based on personal injuries sustained aboard the ship.

The limitations period on Appellant’s ticket was for one year from the time she

sustained the injury. Carnival’s modified limitations period complied with federal

admiralty law, which provides that the three-year limitations period can be

contractually shortened to no shorter than a year. See 46 U.S.C. App. § 183b(a).

In turn, this provision is limited by § 183b(c):

      If a person who is entitled to recover on any such claim is mentally
      incompetent or a minor, or if the action is one for wrongful death, any
      lawful limitation of time prescribed in such contract shall not be
      applicable so long as no legal representative has been appointed for
      such incompetent, minor, or decedent's estate, but shall be applicable
      from the date of the appointment of such legal representative:
      Provided, however, That such appointment be made within three
      years after the date of such death or injury.

46 U.S.C. App. § 183b(c) (emphasis in original).

      Appellant filed the instant action more than one year from the date of her

injury; and, more significantly, more than one year from the date of her eighteenth

birthday, when she reached the age of majority. Appellant does not argue that she,



                                          2
or someone acting on her behalf, lacked notice of the one-year statute of

limitations embodied in the ticket. Rather, she argues that the contract is not

effective to bind her, because she was a minor at the time of execution of the

contract and at the time of her injury. She argues that §183b(c) is a partial

codification of the common law, which historically did not enforce contracts

against minors. In effect, she argues that §183b(c) is not a tolling provision, but

rather simply renders the contractual statute of limitations inoperative, therefore

leaving the three-year federal admiralty law statute of limitations as the operative

provision.

      We reject appellant’s construction of the statute. We look to the plain

language of the statute. We conclude that it clearly does not incorporate the

common law view that refused to recognize a contract with a person who was a

minor at the time of execution. Contrary to the common law, it is clear that

§183b(c) does recognize the validity of such a contract with a minor: it expressly

recognizes the applicability of the statute of limitations embodied in such a

contract from and after the time that a legal representative is appointed for the

minor. Thus, it is clear that §183b(c) does not abrogate the contractually

shortened statute of limitations, as urged by appellant, but rather simply tolls its

operation until the appointment of the guardian.

                                           3
       Having concluded that §183b(c) is a tolling provision, we also conclude that

it merely tolls the operation of the shortened statute of limitations during the time

that the party is a minor. This construction of the statute is bolstered by the use of

the present tense in the statute: “If a person . . . is . . . a minor . . . any lawful

limitation of time prescribed in such contract shall not be applicable . . . .”

(emphasis added). Thus, we conclude that §183b(c) tolled the operation of the

contractually shortened statute of limitations until appellant reached the age of

majority. Because appellant waited more than a year from that date, we conclude

that the district court correctly held that the instant suit is barred by the statute of

limitations.

       Accordingly, the decision of the district court is affirmed.1

       AFFIRMED.




       1
               Appellant’s request for oral argument is denied.

                                                4